        Case 2:20-cv-04988-JFW-AS Document 40-19 Filed 10/27/20 Page 1 of 6 Page ID #:297
Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)

From: Monica Molina (mrmolina@sbcglobal.net)
To:    amandas@potterhandy.com

Date: Thursday, September 24, 2020, 3:27 PM
      PDT




Ms. Seabock,

This is not me trying to “stymie” anything. On the contrary, you blatantly and wrongfully request a default against my client after having had a meet and confer with me regarding my
client’s motion to dismiss.

After agreeing to amend the complaint by a certain date, you don’t, and in the meantime, you wrongfully request a default against my client. Before the default is entered by the
clerk, I made you aware of your wrongful action and yet you still failed to withdraw the default request. If this is not bad faith and “stymieing”, I don’t know what is.

Thereafter, you finally agreed to set aside the default obtained by your mistake. I sent you an email requesting that you prepare the stipulation as it clearly was your error. You failed
to do so in bad faith once again.

Now, you are taking the position that I should prepare the stipulation to fix your mistake. I previously agreed to do so as long as you agreed to sanctions for your mistakes and for me
having to do any work to fix your mistakes. You refused that as well, and as a result, we agreed on a meet and confer today at 2:00 p.m. prior to my motion to set aside default and
request for sanctions. At 2.00 p.m. today, I was told by your receptionist, Ruby, that no one was available for our meet and confer after she had me wait for more than 10 minutes on
the phone. This is not a “mishap.” You simply are playing games and refuse to account for your bad faith conduct in this case.

Seeing that you continue to play games and that you are the one stymieing a meet and confer to set aside an undisputed wrongful act by you, I do not wish to further engage in your
nonsense and have you waste more time on this. Because of your continued bad faith, my client continues to be prejudiced by your wrongfully entered default against her. Therefore,
to fix your bad faith mistake, I will prepare the stipulation and order to set aside the wrongfully entered default.

Nonetheless, I reserve my client’s right to seek sanctions and attorney fees for your bad faith action(s) as well as for attorney fees for having to fix your mistake(s). You’ll have that
stipulation by tomorrow morning.

Regards,

Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601


This transmission is intended to be delivered only to the named addressee(s) and may contain information which is confidential, proprietary, attorney work-product or attorney-client
privileged. If this transmission is received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete the
transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written
consent.



       On Sep 24, 2020, at 2:27 PM, Amanda Seabock <amandas@potterhandy.com> wrote:




       Monica,



       I’ve been here the whole time, I just called you and left you a voicemail. This is not bad faith. This is me trying to discuss your motion and you using a phone mishap to
       stymie a meet and confer.



       We need to take the temperature down a bit. We need to work together to solve this dispute, not continue arguing. Would you like to speak?



       Amanda


            Amanda Seabock, Esq.
            AmandaS@PotterHandy.com
                                                                    <image001.png>
            Potter Handy, LLP
            8033 Linda Vista Rd, Suite 200
            San Diego, CA 92111
            858-375-7385 | 888-422-5191 (fax)
           The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
           recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
           disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
           received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
           to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
           in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
           Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


           <image002.gif> <image003.gif> <image004.gif>
 Case 2:20-cv-04988-JFW-AS Document 40-19 Filed 10/27/20 Page 2 of 6 Page ID #:298




From: Monica Molina <mrmolina@sbcglobal.net>
Sent: Thursday, September 24, 2020 2:21 PM
To: Amanda Seabock <amandas@potterhandy.com>
Cc: Leonardo Pahuriray <leonardop@potterhandy.com>; langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)



Are you going to deny that your receptionist had me airing on hold for more than 10 minutes and provided me with false information? I set aside time for this. Now, it is
going to cut into my next appointment. Indeed, this was, once again, another bad faith move.



Monica Molina




       On Sep 24, 2020, at 2:16 PM, Amanda Seabock <amandas@potterhandy.com> wrote:



       It’s not in bad faith – I’ve been here the whole time. Hence my email. Can I call you now?


               Amanda Seabock, Esq.
               AmandaS@PotterHandy.com
                                                                    <image005.png>




               Potter Handy, LLP
               8033 Linda Vista Rd, Suite 200
               San Diego, CA 92111
               858-375-7385 | 888-422-5191 (fax)
           The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
           recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
           disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
           received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
           to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
           in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
           Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
           <image002.gif>   <image003.gif>   <image004.gif>




       From: Monica Molina <mrmolina@sbcglobal.net>
       Sent: Thursday, September 24, 2020 2:15 PM
       To: Amanda Seabock <amandas@potterhandy.com>
       Cc: Leonardo Pahuriray <leonardop@potterhandy.com>; langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
       Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)




       Ms. Seabock,



       I called your oﬃce at 2:00 pm for the scheduled meet and confer we had agreed on. I was told that “no one was available right now” and “that someone
       would get back to me.” I expressed to Ruby that I did not know what that meant and that I may not be available whenever “someone decided to call me
       back.” Needless to say, this conduct is once again in bad faith.



       I will move the Court accordingly after making numerous attempts to meet and confer with you to no avail.



       Monica Molina
Case 2:20-cv-04988-JFW-AS Document 40-19 Filed 10/27/20 Page 3 of 6 Page ID #:299

      On Sep 18, 2020, at 1:43 PM, Amanda Seabock <amandas@potterhandy.com> wrote:



      Let’s do the 24th at 2pm. Will you initiate the call?



      Amanda


          Amanda Seabock, Esq.
          AmandaS@PotterHandy.com

          Potter Handy, LLP                                        <image005.png>
          8033 Linda Vista Rd, Suite 200
          San Diego, CA 92111
          858-375-7385 | 888-422-5191 (fax)
          The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
          recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
          disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
          received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
          to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
          in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
          Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


          <image002.gif> <image003.gif> <image004.gif>




      From: Monica Molina <mrmolina@sbcglobal.net>
      Sent: Friday, September 18, 2020 9:38 AM
      To: Amanda Seabock <amandas@potterhandy.com>
      Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)




      Based on your response below, we will need to meet and confer. My availability is as follows:



      Monday, September 21, 2020 at 3:00 p.m.

      Wednesday, September 23, 2020 at 10:00 a.m.

      Thursday, September 24, 2020 at 2:00 p.m.



      Regards,



      Monica R. Molina
      LAW OFFICES OF MONICA R. MOLINA
      30700 Russell Ranch Road, Suite 250
      Westlake Village, CA 91362
      T (747) 220-6655
      F (747) 220-6601


      This transmission is intended to be delivered only to the named addressee(s) and may contain information which is confidential, proprietary,
      attorney work-product or attorney-client privileged. If this transmission is received by anyone other than the intended recipient(s), the
      recipient(s) should immediately notify the sender by reply and then delete the transmission. In no event shall this transmission be read, used,
      copied, reproduced, stored or retained by anyone other than the intended recipient(s) except with the express written consent.




             On Sep 18, 2020, at 9:00 AM, Amanda Seabock <amandas@potterhandy.com> wrote:



             I’m not agreeing to sanctions. You could have handled this weeks ago and instead chose to go into motion practice. That’s on
             you.
Case 2:20-cv-04988-JFW-AS
            Amanda Seabock, Esq.
                                 Document 40-19 Filed 10/27/20 Page 4 of 6 Page ID #:300
              AmandaS@PotterHandy.com

              Potter Handy, LLP                                        <image005.png>
              8033 Linda Vista Rd, Suite 200
              San Diego, CA 92111
              858-375-7385 | 888-422-5191 (fax)
              The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
              recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
              disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
              received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
              to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
              in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
              Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


              <image002.gif> <image003.gif> <image004.gif>




          From: Monica Molina <mrmolina@sbcglobal.net>
          Sent: Friday, September 18, 2020 8:25 AM
          To: Amanda Seabock <amandas@potterhandy.com>
          Subject: Re: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)




          Ms. Seabock,



          Not only did I request that you prepare the stipulation to set aside the wrongfully taken default but I gave you plenty of time to
          do that. (Refer to email sent to you on 8/26/20). You never responded to that email and you never prepared the stipulation.



          The fact that you now insist that I prepare the stipulation is preposterous especially in light of the fact that you wrongfully
          requested the default to begin with. Additionally, I advised you of same when it first happened and I asked you to withdraw
          the request immediately. You allowed for the default to be entered by the Court in spite of my demand.



          In order to avoid another motion and prevent further tomfoolery on your end, I will prepare the stipulation to set aside the
          wrongful request for default and subsequent entry. However, I will include a clause requiring plaintiﬀ’s counsel to pay
          sanctions as a result of the wrongfully requested default.



          If after receiving the stipulation, you are unwilling to execute the stipulation and rectify the situation, we will have to meet and
          confer. You will receive the proposed stipulation by the end of the day.




          Regards,



          Monica R. Molina
          LAW OFFICES OF MONICA R. MOLINA
          30700 Russell Ranch Road, Suite 250
          Westlake Village, CA 91362
          T (747) 220-6655
          F (747) 220-6601


          This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
          confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone other
          than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete the transmission.
          In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone other than the intended
          recipient(s) except with the express written consent.
Case 2:20-cv-04988-JFW-AS Document 40-19 Filed 10/27/20 Page 5 of 6 Page ID #:301




            On Sep 18, 2020, at 8:02 AM, Amanda Seabock <amandas@potterhandy.com> wrote:



            Monica,



            I never heard back from you on this. Are you going to send over a stip or set up a meet and confer?


                Amanda Seabock, Esq.
                AmandaS@PotterHandy.com

                Potter Handy, LLP                                        <image006.png>
                8033 Linda Vista Rd, Suite 200
                San Diego, CA 92111
                858-375-7385 | 888-422-5191 (fax)
                The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
                recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
                disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
                received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
                to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
                in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
                Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


                <image002.gif> <image003.gif> <image004.gif>




            From: Amanda Seabock
            Sent: Friday, September 11, 2020 5:29 PM
            To: Monica Molina <mrmolina@sbcglobal.net>
            Cc: langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
            Subject: RE: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)



            Monica,



            I thought you’d already filed this? I oﬀered to set the default aside. Are you really so set on a motion that you
            won’t just send over a stipulation? If you would provide a stip I’d happily review and sign.



            Amanda


                Amanda Seabock, Esq.
                AmandaS@PotterHandy.com

                Potter Handy, LLP                                        <image005.png>
                8033 Linda Vista Rd, Suite 200
                San Diego, CA 92111
                858-375-7385 | 888-422-5191 (fax)
                The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
                recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
                disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
                received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
                to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
                in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
                Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.


                <image002.gif> <image003.gif> <image004.gif>
Case 2:20-cv-04988-JFW-AS Document 40-19 Filed 10/27/20 Page 6 of 6 Page ID #:302
            From: Monica Molina <mrmolina@sbcglobal.net>
            Sent: Friday, September 11, 2020 5:05 PM
            To: Amanda Seabock <amandas@potterhandy.com>
            Subject: Chris Langer v. Esperanza Molina, et al. (USDC Central California 2:20-cv-04988-JFW (ASx)



            Ms Seabock,



            A Local Rule 7-3 conference is required prior to the filing of a Motion to Set Aside Default. As such, please
            provide me your availability for that purpose. I am available on September 15, 2020, between 1-4; September
            17, 2020, between 3-5; and September 18, 2020, between 9-12. Please advise as to which date and time works
            best for you as soon as possible as the set aside of the wrongful request and entry of default against my client is
            long overdue.



            Regards,



            Monica R. Molina
            LAW OFFICES OF MONICA R. MOLINA
            30700 Russell Ranch Road, Suite 250
            Westlake Village, CA 91362
            T (747) 220-6655
            F (747) 220-6601


            This transmission is intended to be delivered only to the named addressee(s) and may contain information which
            is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by
            anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and
            then delete the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or
            retained by anyone other than the intended recipient(s) except with the express written consent.
